865 F.2d 1329
275 U.S.App.D.C. 230
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Felix BOUKNIGHT, Appellant,v.James PALMER, et al.
No. 88-7104.
United States Court of Appeals, District of Columbia Circuit.
Jan. 18, 1989.

Before SILBERMAN, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause was considered on the record from the United States District Court for the District of Columbia, and was briefed by counsel.  While the issues presented occasion no need for an opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 14(c) (August 1, 1987).  Appellant's complaint asserts claims against appellees in their representative capacities as officials of the District of Columbia.  Because an official-capacity suit is treated as a suit against the District of Columbia, see Kentucky v. Graham, 473 U.S. 159, 166 (1985), and there can be no diversity jurisdiction over the District of Columbia, Long v. District of Columbia, 820 F.2d 409, 412-13 (D.C.Cir.1987), it is


2
ORDERED and ADJUDGED, by this Court, that the judgment of the District Court appealed from in this case is hereby affirmed.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2) (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.